  Case 2:20-cv-11168-AJT-DRG ECF No. 1, PageID.1 Filed 05/08/20 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

SEAN DAVIS, a Minor, by
his Next Friend ANTHONY WHITE,

            Plaintiff,                        Case No: 20-11168
-vs-

TARGET CORPORATION,
a foreign corporation,
      Defendant.
___________________________/
                             NOTICE OF REMOVAL

       TO: The United States District Court
           Eastern District of Michigan
           Southern Division

       NOW COMES the Defendant, TARGET CORPORATION, a Minnesota

Corporation, by and through its attorneys, the Law Office of Mark D. Willmarth,

and hereby removes this action and gives notice to plaintiff of the removal of this

action from the Circuit Court of the State of Michigan, County of Wayne, to the

United States District Court for the Eastern District of Michigan, Southern

Division, and respectfully shows unto this Court as follows:

       1.       That TARGET CORPORATION is the only defendant in a civil

action brought against it in the Circuit Court for the County of Wayne, State of

Michigan, entitled “SEAN DAVIS, a Minor, by his Next Friend ANTHONY

WHITE, Plaintiff, vs. TARGET CORPORATION, a foreign corporation,
                                          1
  Case 2:20-cv-11168-AJT-DRG ECF No. 1, PageID.2 Filed 05/08/20 Page 2 of 6




Defendant” Case No. 19-014705-NI, and that attached hereto are Exhibit 1,

Summons, Complaint and Jury Demand; Exhibit 2, Order Appointing Next Friend;

Exhibit 3, Appearance and Notice of Appearance; Exhibit 4, Answer to Complaint,

Affirmative Defenses, and Notice of Reliance on Demand for Jury Trial; Exhibit 5,

Reply to Affirmative Defenses; Exhibit 6, Stipulated Protective Order; Exhibit 7,

Scheduling Order; Exhibit 8, Notice of Non-Party Fault; and constitute all process

and pleadings served by and upon the parties in such action; and that no further

proceedings have been had therein.

      2.     That the above-captioned action is a civil action over which this Court

has original jurisdiction under the provisions of Title 28, United States Code,

Section 1332(a) and is one which may be removed to this Court by the petitioner,

defendant herein, pursuant to the provisions of Title 28, United States Code,

Section 1441(a), in that it is a civil action wherein the plaintiff claims damages in

an amount in excess of $75,000.00, exclusive of interest, costs and attorney fees,

by virtue of the charges for medical care and treatment claimed to be due to the

alleged incident at the Target in this case in the Total Health Care claim records in

the amount of $40,092.57 for medical care and treatment to date for the alleged

injuries to both of plaintiff’s hips in this case, together with expense of future




                                           2
  Case 2:20-cv-11168-AJT-DRG ECF No. 1, PageID.3 Filed 05/08/20 Page 3 of 6




medical care and treatment which he claims arises from the incident in this case.

Paragraph 13 of the Complaint, Exhibit 1, page 3.

      3.     These claims for medical treatment damages alleged to be due to the

alleged incident at the Dearborn Target were not in possession of defendant prior

to receipt thereof from Total Health Care as to the charges for medical treatment

claimed.

      4.     That this notice of removal is timely and proper inasmuch as it is filed

within thirty (30) days of receipt of the Total Health Care claim records on May 5,

2020 setting forth the claims for charges for medical care and treatment claimed to

be due to the alleged incident at the Dearborn Target in this case to date in the

amount of $40,092.57 and within one (1) year of the filing of the lawsuit on

November 4, 2019. 28 USC 1446(b)(3).

      5. Where the state court rule provides that plaintiff may not aver a specific

amount for unliquidated damages, the defendant may remove the case upon receipt

of a paper relating to the amount in controversy by which it is first ascertained that

the case is or has become removable. 28 USC 1446(c)(2)(A)(ii), (3)(A). Michigan

is a state that prohibits a specific amount being demanded for unliquidated

damages such as the injury to both hips, pain and suffering and the like. MCR




                                          3
  Case 2:20-cv-11168-AJT-DRG ECF No. 1, PageID.4 Filed 05/08/20 Page 4 of 6




2.111(B)(2). Plaintiff complied with this court rule in the Complaint. See Exhibit

1, page 5.

      6.     That further, this matter may be removed to federal court on the basis

of diversity of citizenship under Title 28, United States Code, Section 1332(a)(1)

in that plaintiff, SEAN DAVIS and his Next Friend, ANTHONY WHITE, are both

residents and citizens of the City of Detroit, State of Michigan, and defendant is a

Minnesota corporation with its principal place of business in Minneapolis,

Minnesota and is not a citizen of the State of Michigan in that it is neither

incorporated in, nor has its principal place of business in, the State of Michigan.

      WHEREFORE, defendant gives notice that the above action now pending

against it in the Circuit Court of the County of Wayne, State of Michigan is

removed therefrom to this Court.


                                        Respectfully submitted,

                                               /s/ Mark D. Willmarth

                                        BY:________________________________
                                             MARK D. WILLMARTH (P27967)
                                             Attorneys for Defendant Target
                                             503 S. Saginaw Street, Ste. 1000
                                             Flint, MI 48502
                                             (810) 600-4239
                                             mwillmarthlaw@yahoo.com

DATED: _May 8, 2020_


                                           4
  Case 2:20-cv-11168-AJT-DRG ECF No. 1, PageID.5 Filed 05/08/20 Page 5 of 6




                             STATE OF MICHIGAN
          IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE

SEAN DAVIS, a Minor, by
his Next Friend ANTHONY WHITE,
         Plaintiff,                          Case No: 19-014705-NI
                                             Hon Dana Margaret Hathaway
-vs-

TARGET CORPORATION,
a foreign corporation,
        Defendant.
___________________________/
Christopher R. Baratta (P51293)              MARK D. WILLMARTH (P27967)
Baratta & Baratta, P.C.                      Law Office of Mark D. Willmarth
Attorneys for Plaintiff                      Attorneys for Defendant Target
120 Market Street                            503 S. Saginaw Street, Ste. 1000
Mt. Clemens, MI 48043                        Flint, MI 48502
586.469.1111                                 (810) 600-4239
                                             mwillmarthlaw@yahoo.com
chris@barattalegal.com

       NOTICE TO STATE COURT AND COUNSEL OF REMOVAL
Christopher R. Baratta          CLERK OF THE COURT
Attorney for Plaintiff          Wayne County Circuit Court

       PLEASE TAKE NOTICE that the above-captioned cause has been removed
from the Wayne County Circuit Court, State of Michigan, to the United States
District Court for the Eastern District of Michigan, Southern Division, and that
attached hereto is a copy of the Notice of Removal which was duly filed on May 8,
2020 in said Court. The case has been assigned to Federal Judge
_________________ and is designated as Civil Action No. 20-11168.
                                       Respectfully submitted,
                                            /s/ Mark D. Willmarth
                                       BY:________________________________
                                            MARK D. WILLMARTH (P27967)
                                            Attorneys for Defendant Target
Dated: May 8, 2020

                                         5
  Case 2:20-cv-11168-AJT-DRG ECF No. 1, PageID.6 Filed 05/08/20 Page 6 of 6



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

SEAN DAVIS, a Minor, by
his Next Friend ANTHONY WHITE,

         Plaintiff,                           Case No: 20-11168
-vs-

TARGET CORPORATION,
a foreign corporation,
      Defendant.
___________________________/
                        PROOF OF SERVICE

       Mark D. Willmarth, being first duly sworn, deposes and says that on the 8th

day of May, 2020, he served NOTICE OF REMOVAL, NOTICE TO STATE

COURT AND COUNSEL OF INTEREST OF REMOVAL and PROOF OF

SERVICE upon:

Christopher R. Baratta                        CLERK OF THE COURT
                                              Wayne County Circuit Court
Baratta & Baratta, P.C.                       2 Woodward Avenue, 2nd Floor
120 Market Street                             Detroit, MI 48226
Mt. Clemens, MI 48043

       By the Wayne County Circuit Court e-filing and service system and by first
class U.S. Mail to plaintiff attorney with postage fully prepaid.
                                       Respectfully submitted,
                                              /S/ Mark D. Willmarth
                                       By:__________________________
                                       MARK D. WILLMARTH (P27967)
                                       Attorney for Defendant
                                       503 S. Saginaw Street, Ste. 1000
                                       Flint, MI 48502
                                       (810) 600-4239
Dated: May 8, 2020
                                          6
